Rugg, C.J.
This is a petition for a writ of certiorari to quash the action of the respondent, building commissioner of the town of Brookline, in revoking permits to the petitioner to build houses on lots owned by him. The salient facts in this case are similar in their legal aspects to those under consideration in Brett v. Building Commissioner of Brookline, ante, 73, just decided. The differences are differences of detail and not of substance. The case at bar is governed by the same principles stated in the opinion in that case and requires the same result.

Petition dismissed.